DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 25 February 2022. Claims 1, 3-11, 13-18, 22-25 and 28 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-11, 13-18, 22-25 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the entire outer surface" in line 16. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 16 of claim 1 to read “an entire outer surface” would overcome this rejection. For examination purposes, claim 1 will be treated as reading as such.
Claim 28 recites the limitation "the entire outer surface" in line 17. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 17 of claim 28 to read “an entire outer surface” would overcome this rejection. For examination purposes, claim 28 will be treated as reading as such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-11, 14-18, 22-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (U.S. Patent Application Publication 2017/0231673) in view of Hertl et al. (“Oxygen Diffusion Hardening of Commercially Pure Titanium for Biomedical Applications”) further in view of Schwager et al. (U.S. Patent Application Publication 2011/0313422).
	Regarding claims 1, 3-5, 8-11, 14-18 and 22-24, Hirata et al. disclose (as to part of claim 1) a bone plate system (i.e. system defined by 4 and 5) capable of securing a bone plate (4) to a bone (1), the bone plate system comprising a bone fastening element (5) comprising a shaft (10) having a first outer thread (11) capable of securing the fastening element to the bone, the fastening element further comprising a head (12) having a second outer thread (13) on its outer surface (i.e. surface defining outer periphery of 12), the outer surface having a first hardness (i.e. due to the element being formed from a hard metal, see paragraph 0155); and a bone plate (5) comprising a through hole (i.e. right-most instance of 6 as best seen in Figure 16(d)) capable of receiving the second outer thread, the hole being delimited by a hole wall (i.e. wall defined by portion of 4 defining 6, see Figure 16(d)) having a second hardness (i.e. due to the plate being formed from a reinforced thermoplastic, see paragraph 0153), the first hardness being greater than the second hardness (i.e. due to the differing metal and thermoplastic materials to thereby allow for a self-tapping of 6 via 13, see paragraphs 0156 and 0208), wherein the hole extends through the bone plate from a first plate surface (i.e. top-most surface of 4 as best seen in Figure 16(d)) to a second, opposing plate surface (i.e. bottom-most surface of 4 as best seen in Figure 16(d)) forming a bone facing surface (i.e. surface corresponding to 1), the hole comprising a first hole portion (i.e. portion adjacent 6b as best seen in Figure 16(d)) defining a first three-dimensional shape (i.e. reverse conical frustum shape, see paragraph 0208) and a second hole portion (i.e. portion opposite 6b as best seen in Figure 16(d)) defining a second, different three-dimensional shape (i.e. cylindrical shape, see Figure 16(d)) such that in the first hole portion an internal hole diameter (i.e. diameter defined by 6b) increases towards the first plate surface (see Figure 16(d)), and wherein the second outer thread is arranged to irreversibly deform (i.e. due to self-tapping of 6 via 13) the wall of at least the second portion to form a female thread in the wall (see paragraph 0169), wherein substantially an entire outer surface (i.e. surface defined by periphery of 5) of the bone fastening element is capable of being non-coated (i.e. the specification states that 11 “may be coated” (see paragraph 0029) and gives an example stating “this coating only has to be used, for example, for advancement and screw-fixation at the points at which soft touch is necessary” (see paragraph 0222); this indicates that there exists an embodiment where the bone fastening element is non-coated), the second hole portion having a height (see annotated Figure below) measured along a central axis (i.e. axis define along and through a center of 6) of the through hole, wherein (as to claim 3) the first hole portion defines a conical frustum (see Figure 16(d), and paragraph 0208), wherein (as to claim 4) in the second hole portion the internal hole diameter is substantially constant (see Figure 16(d)), wherein (as to claim 5) the second hole portion has a substantially cylindrical shape (see Figure 16(d)), wherein (as to claim 8) the bone plate has a thickness between 1 mm and 5 mm (i.e. 2 mm and 3 mm, see paragraph 0013), wherein (as to claim 9) the first outer thread has a first pitch (i.e. larger), while the second outer thread has a second pitch (i.e. smaller), capable of being different from the first pitch (see paragraph 0251), wherein (as to claim 14) the hole of the bone plate is non-threaded in a non-assembled state (i.e. a state prior to being tapped by 13) for receiving the bone fastening element to form an assembled state (i.e. a state after being tapped by 13), wherein (as to claim 22) the bone fastening element is a titanium or titanium alloy bone fastening element (see paragraph 0155), and wherein (as to claim 23) wherein the hole is symmetric with respect to a longitudinal axis (i.e. axis defined from left-to-right through the center of the plate as best seen in Figure 16) of the bone plate (see annotated Figure below, Figures 1(a)-8(d), 16(a) and 16(d), and paragraphs 0152-0221).

    PNG
    media_image1.png
    371
    416
    media_image1.png
    Greyscale

Hirata et al. disclose the bone fastening element being formed from titanium (see paragraph 0155); however, fail to explicitly disclose wherein (as to part of claim 1) substantially the entire outer surface of the bone fastening element is oxygen diffusion hardened, wherein (as to claim 11) the first hardness of the outer surface of the head is different from a third hardness of an interior portion of the head, and wherein the first hardness is greater than the third hardness, wherein (as to claim 15) the first hardness decreases from the outer surface of the head up to a given depth measured from the outer surface towards the interior of the head, wherein (as to claim 16) the first hardness substantially exponentially decreases from the outer surface of the head, wherein (as to claim 17) the given depth is defined by a penetration depth of oxygen atoms in the head, wherein (as to claim 18) the oxygen diffusion hardening reaches a depth of 50 μm, or 30 μm or 10 μm measured from the outer surface of the head, and wherein (as to claim 24) the first hardness is at least 400 HV, or at least 1200 HV, or at least 2000 HV. 
Hertl et al. teach hardening titanium implants (e.g. screws, see page 1 Introduction) by oxygen diffusion hardening, wherein substantially the entire implant is capable of being oxygen diffusion hardened (i.e. titanium surfaces, not portions thereof, are referred to throughout the document as being oxygen diffusion hardened (see Figure 1, Figures 3-5, and page 8 Conclusion), it is therefore the examiner’s position/interpretation that the methods of the document are capable of being applied to substantially an entire outer surface of an implant), wherein an outer surface has a greater hardness than an interior portion of the implant (i.e. due to a gradual diffusion zone, see Figure 1), wherein the first hardness decreases from the outer surface of the head up to a given depth (e.g. 10 μm to 30 μm) measured from the outer surface towards the interior of the head (see Figure 1), wherein the first hardness substantially exponentially decreases from the outer surface of the head (see Figure 10), wherein the given depth is defined by a penetration depth of oxygen atoms in the head (i.e. due to the oxygen diffusion hardening process), wherein the oxygen diffusion hardening reaches a depth 30 μm or 10 μm measured from the outer surface of the head (see Figure 1), and wherein the hardness is at least 400 HV (i.e. due to 10 GPa = 1020 HV and 13 GPa = 1326 HV) (see pages 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Hirata et al. with wherein substantially the entire implant is capable of being oxygen diffusion hardened, wherein the first hardness of the outer surface of the head is different from a third hardness of an interior portion of the head, and wherein the first hardness is greater than the third hardness, wherein the first hardness decreases from the outer surface of the head up to a given depth measured from the outer surface towards the interior of the head, wherein the first hardness substantially exponentially decreases from the outer surface of the head, wherein the given depth is defined by a penetration depth of oxygen atoms in the head, wherein the oxygen diffusion hardening reaches a depth 30 μm or 10 μm measured from the outer surface of the head, wherein substantially the entire head is oxygen diffusion hardened, and wherein the hardness is at least 400 HV in view of Hertl et al. in order to provide a native oxide layer on the surface of the fastening element with a gradual oxygen diffusion zone into the substrate which increases fatigue resistance and, at the same time, forms a smooth transition zone between the hard oxide layer and the ductile substrate to prevent delamination of the oxide layer.
Hirata et al. in view of Hertl et al. disclose the claimed invention except for wherein (as to part of claim 1) the second hole portion has a height of 0.2 mm to 0.6 mm measured along a central axis of the through hole. 
Schwager et al. teach the use of a bone plate system (80) capable of securing a bone plate (10) to a bone comprising a bone fastening element (86); and a bone plate (10) comprising a through hole (30), the hole comprising a first hole portion (62) and a second hole portion (60), wherein the second hole portion is capable of having a height of 0.5 mm to 0.6 mm (see Figures 1-6, and paragraphs 0047-0067). In addition, Schwager et al. set forth that the dimensions of the second hole portion are a result effective variable, wherein the dimensions correspond to a desired degree of angular and stable locking engagement between the fastening element and the bone plate (see paragraphs 0059-0060 and 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Hirata et al. in view of Hertl et al. with wherein the second hole portion has a height of 0.2 mm to 0.6 mm measured along a central axis of the through hole in view of Schwager et al., for the purpose of providing the desired degree of angular and stable locking engagement between the fastening element and the bone plate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
	Hirata et al. in view of Hertl et al. further in view of Schwager et al. disclose the claimed invention except for wherein (as to the remainder of claim 1) the first hardness is at least 10% greater than the second hardness, and wherein (as to claim 10) the first hardness is at least 50% greater than the second hardness. 
Hertl et al. set forth that the hardness level after oxygen diffusion hardening is a result effective variable, wherein the duration of diffusion annealing and the use of higher temperatures leads to desired hardness levels (see “Results and Discussion” and “Conclusions” sections). Hertl et al. further teaches increasing the hardness of the titanium from 4 GPa to a maximum of 10-13 GPa (i.e. at least 10%/50% greater, see “Results and Discussion” section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Hirata et al. in view of Hertl et al. with wherein the first hardness is at least 10% greater than the second hardness, and wherein the first hardness is at least 50% greater than the second hardness, for the purpose of providing the desired surface hardness and desired fatigue resistance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Regarding claim 28, Hirata et al. disclose (as to part of claim 28) a method of manufacturing a bone plate system (i.e. system defined by 4 and 5) capable of securing a bone plate (4) to a bone (1), the bone plate system comprising a bone fastening element (5) and a bone plate (5), the method comprising manufacturing the bone fastening element comprising a shaft (10) having a first outer thread (11) capable of securing the fastening element to the bone, the fastening element further comprising a head (12) having a second outer thread (13) on its outer surface (i.e. surface defining outer periphery of 12), the outer surface having a first hardness (i.e. due to the element being formed from a hard metal, see paragraph 0155); and manufacturing the bone plate comprising a through hole (i.e. right-most instance of 6 as best seen in Figure 16) capable of receiving the second outer thread, the hole being delimited by a hole wall (i.e. wall defined by portion of 4 defining 6, see Figure 16(d)) having a second hardness (i.e. due to the plate being formed from a reinforced thermoplastic, see paragraph 0153), the hole extending through the bone plate from a first plate surface (i.e. top-most surface of 4 as best seen in Figure 16(d)) to a second, opposing plate surface (i.e. bottom-most surface of 4 as best seen in Figure 16(d)) forming a bone facing surface (i.e. surface corresponding to 1), the hole comprising a first hole portion (i.e. portion adjacent 6b as best seen in Figure 16(d)) defining a first three-dimensional shape (i.e. reverse conical frustum shape, see paragraph 0208) and a second hole portion (i.e. portion opposite 6b as best seen in Figure 16(d)) defining a second, different three-dimensional shape (i.e. cylindrical shape, see Figure 16(d)) such that in the first hole portion an internal hole diameter (i.e. diameter defined by 6b) increases towards the first plate surface (see Figure 16(d)), and wherein the second outer thread is arranged to irreversibly deform (i.e. due to self-tapping of 6 via 13) the wall of at least the second portion to form a female thread in the wall (see paragraphs 0156 and 0208), wherein the first hardness is greater than the second hardness (i.e. thereby allowing for a self-tapping of 6 via 13, see paragraph 0169) and substantially an entire outer surface (i.e. surface defined by periphery of 5) of the bone fastening element is capable of being non-coated (i.e. the specification states that 11 “may be coated” (see paragraph 0029) and gives an example stating “this coating only has to be used, for example, for advancement and screw-fixation at the points at which soft touch is necessary” (see paragraph 0222) (see Figures 1(a)-8(d), 16(a) and 16(d), and paragraphs 0152-0221).
	Hirata et al. disclose the claimed method except for (as to part of claim 28) oxygen diffusion hardening substantially an entire outer surface of the bone fastening element such that the first hardness is greater than the second hardness.
Hertl et al. teach hardening titanium implants (e.g. screws, see page 1 Introduction) by oxygen diffusion hardening, wherein substantially the entire implant is capable of being oxygen diffusion hardened (i.e. titanium surfaces, not portions thereof, are referred to throughout the document as being oxygen diffusion hardened (see Figure 1, Figures 3-5, and page 8 Conclusion), it is therefore the examiner’s position/interpretation that the methods of the document are capable of being applied to substantially an entire outer surface of an implant) (see pages 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Hirata et al. with oxygen diffusion hardening substantially an entire outer surface of the bone fastening element such that the first hardness is greater than the second hardness in view of Hertl et al. in order to provide a native oxide layer on the surface of the head with a gradual oxygen diffusion zone into the substrate which increases fatigue resistance and, at the same time, forms a smooth transition zone between the oxide layer and the ductile substrate to prevent delamination of the oxide layer.
	Hirata et al. in view of Hertl et al. disclose the claimed invention except for wherein (as to the remainder of claim 28) the first hardness is at least 10% greater than the second hardness.
Hertl et al. set forth that the hardness level after oxygen diffusion hardening is a result effective variable, wherein the duration of diffusion annealing and the use of higher temperatures leads to desired hardness levels (see “Results and Discussion” and “Conclusions” sections). Hertl et al. further teaches increasing the hardness of the titanium from 4 GPa to a maximum of 10-13 GPa (i.e. at least 10%/50% greater, see “Results and Discussion” section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Hirata et al. in view of Hertl et al. with wherein the first hardness is at least 10% greater than the second hardness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Claims 6-7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (U.S. Patent Application Publication 2017/0231673) in view of Hertl et al. (“Oxygen Diffusion Hardening of Commercially Pure Titanium for Biomedical Applications”) further in view of Schwager et al. (U.S. Patent Application Publication 2011/0313422) and further in view of Grady, Jr. et al. (U.S. Patent 7,776,076).
Hirata et al. in view of Hertl et al. further in view of Schwager et al. disclose the claimed invention except for wherein (as to claim 6) the bone plate further comprises a third hole portion with a third three-dimensional shape, which is different from the second three-dimensional shape, and wherein in the third hole portion the internal hole diameter increases towards the first or second plate surface such that in one of the first and third hole portions the internal hole diameter increases towards the first plate surface, while in the other hole portion of the first and third hole portions the hole diameter increases towards the second plate surface, wherein (as to claim 7) the third hole portion defines one of the following shapes a conical frustum, a spherical segment, an ellipsoidal segment and a hyperboloidal segment, and wherein (as to claim 25) the through hole defines at least one central axis which is non-orthogonal with respect to the first or second plate surfaces.
Grady, Jr. et al. teach the use of a bone plate (10) comprising a through hole (90) capable of receiving a second outer thread of a bone fastening element (15, see Figure 5), the hole being delimited by a hole wall (i.e. wall defined by 93, 95, and 97), wherein the hole extends through the bone plate from a first plate surface (20) to a second, opposing plate surface (22) forming a bone facing surface (22), the hole comprising a first hole portion (92) defining a first three-dimensional shape (i.e. conical frustum shape, see Figure 4A), a second hole portion (94) defining a second, different three-dimensional shape (see Figure 4A), and a third hole portion (96) with a third three-dimensional shape (i.e. conical frustum, see Figure 4A), which is different from the second three-dimensional shape, and wherein in the third hole portion the internal hole diameter increases towards the second plate surface (see Figure 4A) such that in the first hole portion the internal hole diameter increases towards the first plate surface (see Figure 4A), while in the third hole portion the hole diameter increases towards the second plate surface (see Figure 4A), wherein the third hole portion defines a conical frustum (see Figure 4A), and wherein the through hole defines at least one central axis (C-C) which is capable of being non-orthogonal with respect to the first or second plate surfaces (see Figure 1A, and column 7, lines 12-25) (see Figures 1A-1C and 4A, and column 4, line 33 – column 7, line 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Hirata et al. in view of Hertl et al. further in view of Schwager et al. with wherein the bone plate further comprises a third hole portion with a third three-dimensional shape, which is different from the second three-dimensional shape, and wherein in the third hole portion the internal hole diameter increases towards the second plate surface such that in the first hole portion the internal hole diameter increases towards the first plate surface, while in the third hole portion the hole diameter increases towards the second plate surface, wherein the third hole portion defines a conical frustum, and wherein the through hole defines at least one central axis which is non-orthogonal with respect to the first or second plate surfaces in view of Grady, Jr. et al. in order to provide the structure allowing for the bone fastening element to be inserted at an angle with respect to the through hole if so desired to better engage bone.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (U.S. Patent Application Publication 2017/0231673) in view of Hertl et al. (“Oxygen Diffusion Hardening of Commercially Pure Titanium for Biomedical Applications”) further in view of Schwager et al. (U.S. Patent Application Publication 2011/0313422) and further in view of Mürner et al. (U.S. Patent 9,107,678).
	Hirata et al. in view of Hertl et al. further in view of Schwager et al. disclose the claimed invention except for wherein the first outer thread is characterized by a first lead length, while the second outer thread is characterized by a second lead length, and wherein the first lead length substantially equals the second lead length.
	Mürner et al. teach the use of a bone plate system (i.e. system defined by 100 and 200) comprising a bone fastening element (200) comprising a shaft (i.e. portion defining 232) having a first outer thread (232) and a head (i.e. portion defining 237) having a second outer thread (237); and a bone plate (100) comprising a through hole (i.e. hole defining 123 and 137), wherein the first outer thread is characterized by a first lead length (i.e. length defined by pitch (p)), while the second outer thread is characterized by a second lead length (i.e. length defined by pitch (p)), and wherein the first lead length substantially equals the second lead length (see column 6, lines 31-34) (see Figures 2a and 3a, and column 6, lines 23-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Hirata et al. in view of Hertl et al. further in view of Schwager et l. with wherein the first outer thread is characterized by a first lead length, while the second outer thread is characterized by a second lead length, and wherein the first lead length substantially equals the second lead length in view of Mürner et al. in order to provide unhindered feed of the bone fastening element into the through hole of the bone plate.
Response to Arguments
The applicant’s response to the Non-Final Rejection on 30 November 2021 appears to contain five main arguments. They are 1) the second outer thread is arranged to irreversibly deform the wall of at least the second portion (emphasis added); 2) substantially the entire outer surface of the bone fastening element is non-coated; 3) substantially the entire outer surface of the bone fastening element is oxygen diffusion hardened; 4) the second hole portion has a height of 0.2 mm to 0.6 mm measured along a central axis of the through hole; and 5) wherein the first hardness is at least 10% greater than the second hardness.
1) Although Hirata et al. do not specifically use the terminology “to irreversibly deform,” they disclose that the second outer thread performs a “self-tapping action” within the second portion (see paragraph 0169). In plain meaning, the term “self-tapping” is defined as cutting its own thread when screwed into a plain hole in a metal sheet. Therefore, a thread that is “self-tapping” is capable of cutting into a material of a hole in which it is inserted. It is the examiner’s position that the cutting of a material by a thread is indeed performing an irreversible deformation.
2) As stated in the rejection above, the specification of Hirata et al. states that 11 “may be coated” (see paragraph 0029) and further gives an example stating “this coating only has to be used, for example, for advancement and screw-fixation at the points at which soft touch is necessary” (see paragraph 0222). This indicates that there exists an embodiment where the bone fastening element is non-coated. It is the examiner’s position that Hirata et al. disclose this claimed limitation.
3) As stated in the rejection above, Hertl et al. teach that titanium surfaces (i.e. not portions thereof) as being oxygen diffusion hardened (see Figure 1, Figures 3-5, and page 8 Conclusion).  It is therefore the examiner’s position/interpretation that the methods of the document are capable of being applied to substantially an entire outer surface of an implant.
4) As stated in the rejection above, a newly applied prior art reference (i.e. Schwager et al.) is relied upon for this limitation.
5) The applicant merely states that Hirata et al. fail to disclose this limitation. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references (see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)). As stated in the rejection above, Hertl et al. is relied upon to reject this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775